Citation Nr: 0205243	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-09 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 10 percent disabling.

(The issue of entitlement to service connection for urinary 
frequency/stress incontinence will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for an increased rating for her service-connected low 
back disability.  When this claim was before the Board in 
July 1999, it was remanded for additional development of the 
record.  As that action has been accomplished, the case is 
again before the Board for appellate consideration.

The Board is undertaking additional development on the issue 
of entitlement to service connection for urinary 
frequency/stress incontinence pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDING OF FACT

The service-connected lumbosacral strain is manifested by 
pain, including on motion, productive of no more than slight 
limitation of motion. 



CONCLUSION OF LAW

A rating in excess of 10 percent for chronic lumbosacral 
strain is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated she is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with an examination 
in relation to her low back disorder.  

The record discloses that the June 1997 rating decision 
provided the veteran with the reasons and bases for the 
continuance of the 10 percent evaluation for her service-
connected low back disability.  The August 1997 statement of 
the case and the July 2001 supplemental statement of the case 
provided the veteran with a summary of the relevant evidence 
and the applicable rating criteria for lumbosacral strain, 
including the criteria for a higher evaluation.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Paralyzed 
Veterans of America.  These notifications were not returned 
by the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA), and thus the 
Board concludes that the veteran, and her representative, 
have received these determinations.

Accordingly, the VA has met its duty to notify and assist in 
the veteran's case to the extent possible.

Factual background

By rating decision dated in October 1986, the RO, in 
pertinent part, granted service connection for chronic 
lumbosacral strain, and assigned a 10 percent evaluation.  
This rating has remained in effect since that time.  The 
current reopened claim was received in March 1997.


The veteran was seen in a VA outpatient treatment clinic in 
December 1996 for complaints of low back pain.  She related 
that there had been no relief with medications.  She reported 
that her symptoms were worse at night.  There was no numbness 
in the lower extremities.  On examination, trunk flexion was 
to 140 degrees and extension was to 30 degrees.  The 
pertinent assessment was chronic low back pain.

The veteran was afforded a VA examination of the spine in May 
1997.  She complained of lower back soreness with occasional 
sharp pain.  She stated that she had to lie down when the 
sharpness started.  She indicated that rest seemed to help 
her.  She maintained that she occasionally had muscle spasms 
when she could not even move properly.  This was reportedly 
not related to activity.  She had no complaints about the 
legs.  She added that she took medications, but that there 
was no improvement. It was stated that she had been working 
as a volunteer since 1990.  It was noted that the veteran did 
not wear a back brace.  

On examination, it was indicated that the veteran walked 
well, and there was normal heel to toe gait.  No postural 
abnormality or fixed deformity of the lumbosacral spine was 
present.  The musculature of the back showed good muscle tone 
without any spasm or atrophy.  There was tenderness in the 
lumbosacral area.  Forward flexion was to 65 degrees; 
backward extension was to 25 degrees, bilaterally; lateral 
flexion was to 25 degrees, bilaterally; and rotation was to 
10 degrees, bilaterally.  There was no objective evidence of 
pain on motion.  Both lower limbs were negative for any 
neurological deficiency.  X-ray studies of the lumbosacral 
spine revealed mild degenerative changes, but the disc spaces 
were satisfactory and alignment was good.  The diagnosis was 
mild degenerative changes of the lumbosacral spine. The 
examiner added that there was no evidence of lumbar strain.

A VA examination of the spine was conducted in January 2001.  
The veteran complained of low back pain all the time.  She 
stated that the pain was getting worse.  She indicated that 
she did not take any pain medication.  She reported that once 
a year she developed "paralysis" of the left leg and that 
she was unable to move the leg for three or four days.  On 
examination, heel-toe gait was normal, and her posture was 
good.  There was normal lumbar lordosis.  Muscle tone was 
good without any spasm.  There was no atrophy.  The veteran 
complained of tenderness on palpation in the lumbosacral area 
along the midline.  Flexion was to 80 degrees; extension was 
to 30 degrees; lateral flexion was to 30 degrees, 
bilaterally; and rotation was to 30 degrees.  It was 
indicated that all movements were performed without any pain.  
Both lower limbs were negative for any neurological 
deficiency.  Straight leg raising was to 70 degrees on the 
right and was limited to 45 degrees on the left, with a 
complaint of back pain.  Lasegue's test was negative on both 
sides.  There was a normal electromyogram of the lower 
extremities and lumbosacral paraspinal muscles.  Magnetic 
resonance imaging of the lumbar spine revealed mild 
degenerative disc changes.  The diagnosis was subjective 
complaint of low back pain without objective evidence of any 
orthopedic pathology.  

The examiner commented that he had reviewed the claims folder 
and that, with regard to the degree of currently demonstrated 
low back symptomatology, it was his opinion that the degree 
was mild whenever range of motion study and palpation of the 
lower back were conducted.  He added that there was no 
evidence of any weakened movement against varying resistance, 
and that there was no evidence of any fatigability, 
incoordination or painful motion during the examination.  The 
examiner also stated that on the basis of the physical 
findings, there was no suggestion of any limitation of 
function.  He commented that the description of "paralysis 
of left leg" once a year was inconsistent and not related to 
service-connected injury.  Finally, he noted that there was 
no history of flare-up of the back pain and, as such, he 
could not give any opinion of her back condition during the 
flare-up.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 20 percent evaluation may be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent evaluation is assignable with characteristic pain on 
motion.  With slight subjective symptoms only, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
5295.

A 20 percent evaluation is assignable for moderate limitation 
of motion of the lumbar spine.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292.

The Board acknowledges that some limitation of motion of the 
lumbar spine has been documented on both VA examinations 
conducted during the course of the veteran's appeal.  The 
fact remains, however, that the restriction of motion cannot 
be characterized as more than slight, even with consideration 
of functional loss due to pain demonstrated in the left leg 
on straight leg raising.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).  It is significant to point out that there is no 
evidence that the veteran has experienced any muscle spasm in 
the lumbosacral area, despite her subjective contention in 
this regard.  Such a finding is necessary for assigning 
higher rating.  In this regard, the Board notes that it was 
specifically stated on both VA examinations that no spasm was 
present.  It must also be observed that, following the 
January 2001 VA examination, the examiner concluded that the 
veteran's symptoms were mild.  He specifically noted that 
there were no signs of weakened movement, fatigability or 
painful motion.  The evidence in support of the veteran's 
claim consists primarily of her statements regarding the 
severity of her low back disability.  In contrast, the Board 
concludes that the medical findings on examination are of 
greater probative value, and do not warrant a higher rating.  
Accordingly, the Board holds that the weight of the evidence 
is against the claim for an increased rating for lumbosacral 
strain. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating for chronic lumbosacral strain is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

